DETAILED ACTION
Notice of AIA  Status
The present application, filed on 02/26/2018, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant’s arguments submitted on 12/10/2021 with respect to claims 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
In Claim 1: ‘A controller for vehicle’ does not have a limitation that may recite a structure.
Controller is illustrated to contain a processor and a memory device in figure 1 as recited in detailed description page 13 paragraph 3. Therefore the ‘controller’ is interpreted as an ‘Electronic Control Unit (ECU)’ by the examiner. 
	‘Traction availability module’ and ‘Traction determination module’ are interpreted as one program in ECU to perform the function. This is illustrated in figure 2(object 51) and page 16 line 29 of specification.
		‘Torque split module’ is interpreted as a program in ECU to perform torque assignment operation between front and rear axle as illustrated in figures 3 and 4 and explained in page 11 lines 3-5 of specification.
	‘Torque shaping module’ is interpreted as a program in the ECU to perform the recited function in the claim. This is shown in figure 2(object 24) and disclosed in page 21 line 1.
	In Claim 3: “a module configured to receive at least one vehicle dynamics signal relating to one or more of a handling of the vehicle” is not disclosed in specification. Page 5 line 16 recites “controller program executed by a controller. 
	 “Module configured to receive at least one NVH signal” is not disclosed in specification.  Page 5 line 28 recites “controller comprises means to receive at least one NVH signal”. Therefore it is interpreted as a program executed by a controller.
	Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 6, 13-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko (US Publication No. 20190193577) in view of Ewin (Traction Control for Electric Vehicles with Independently Driven Wheels, University of Oxford 2016), Zhao (US Publication No. 20060025905) and Smith (US publication No 20120083385).

For Claim 1, Kaneko teaches: A controller for a vehicle with a front and rear axle, each axle being provided with at least two wheels and at least first and second propulsion units (Fig. 1, [0018], ], disclosing front 6FL-6FR and rear axles 6RL-6RR, wheels 2FL,2FR,2RL and 2RR and front motor 3 and rear motor 7, and  [0019], disclosing the vehicle control apparatus 17), wherein the controller is configured to control the at least first and second propulsion units to generate a combined torque with reference to a total requested torque [0019], disclosing the vehicle controller calculates requested torque for both the front motor and rear motor, and also a requested distribution between said front and rear wheels), the controller comprising: 

a traction availability module configured to receive one or more traction signals indicating available traction at at least one wheel ([0024], disclosing controlling slip to maintain traction by calculating road friction); 

a torque split module configured to determine a proposed distribution of torque between each of the at least first and second propulsion units with reference to the total requested torque, and to determine a proposed torque to be generated by each of the at 15least first and second propulsion units in dependence on the proposed distribution of torque ([0019], disclosing distribution of total torque between front and rear propulsion units); 
 
a torque shaping module configured to compare the traction torque range determined for each propulsion unit for which a traction torque range has been determined and the proposed torque for that propulsion unit([0021-0022], disclosing torque shaping to avoid fluctuations), 


Kaneko does not teach: a module configured to “receive at least one NVH signal relating to one or more of the noise vibration and or harshness characteristics of the vehicle,” 
wherein the traction torque range for at least one of the at least first or second propulsion units is “determined in dependence on at least one of the traction signals and at least one of the NVH signals”

	Zhao teaches: a module configured to receive at least one NVH signal relating to one or more of the noise vibration and or harshness characteristics of the vehicle ([0001], disclosing control system and method for mitigating unwanted oscillation signals in a driveline of a motor vehicle. [0009], disclosing driveline oscillation cause unpleasant NVH and damage to driveline components or mounts. [0016], disclosing oscillation is vibration in the driveline and in associated components. [0015], disclosing motor damping can be achieved by generating motor torque that is proportional to at least one of: a difference in the motor speed and the average of the wheel speeds, angular acceleration of the motor rotor, an average of the angular accelerations of the wheels, and a difference in the angular acceleration of the motor rotor and the average angular acceleration of the wheels, or by a combination of these factors. [0056-0060], disclosing motor controller 68 operates to continuously monitor vehicle inputs selected from at least one of wheel speeds, derivative of wheel speeds (wheel acceleration), traction motor rotational speeds, derivative of traction motor rotation speeds (traction 

wherein the traction torque for at least one of the at least first or second propulsion units is determined in dependence on at least one of the NVH signals ([0039], disclosing controlling a system to continuously control torque output of the electric machine to eliminate oscillations that occur from the electric machine's own inertia. [0061], disclosing [0015], disclosing traction motor can apply torque corrections in accordance with a control method to suppress or cancel the torque oscillations occurring in the driveline. [0012] further disclosing, it is common for vehicle traction motor controllers to include some sort of torque oscillation control feature in a motor torque control strategy during normal driving modes due to chassis vibrations).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Kaneko to observe vehicle NVH characteristic signals and determine traction torque for at least one of the at least first or second propulsion units is determined in dependence on at least one of the NVH signals as taught by Zhao to eliminate unpleasant NVH and damage to driveline components of mounts (see Zhao [0009]).

Kaneko teaches splitting torque between first and second propulsion units ([0019], disclosing distribution of total torque between front and rear propulsion units) but does not disclose the split to be based on efficiency of each propulsion source.

Therefore Kaneko does not teach “a torque split module configured to determine a proposed distribution of torque between each of the at least first and second propulsion units with reference to the total requested torque based at least in part on an efficiency of operation of each of the at least first and second propulsion units”.

Smith teaches a torque split module configured to determine a proposed distribution of torque between each of the at least first and second propulsion units with reference to the total requested torque based at least in part on an efficiency of operation of each of the at least first and second propulsion units ([0018], disclosing either a first motor to second motor torque generation split or a first motor to second motor torque regeneration split can be determined according to methods disclosed herein to assign torque between the motors. And a total torque to be assigned between the motors, either a propelling torque or a braking torque, is known, and based upon the speed of each of the motors, the efficiency of each motor is determined across a range of torque values and the total torque is divided based upon a highest or preferred overall efficiency of both motors).

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Kaneko to split proposed torque based on an efficiency of operation of each of the at least first and second propulsion units as taught by Smith to achieve overall high efficiency from the propulsion units.

Kaneko does not teach: a traction determination module configured to determine a traction torque range 10defined by a maximum and minimum torque for at least one of the at least first or second propulsion units in dependence on one or more of the traction signals
wherein the at least one torque control signal is a signal to the at least one of the first and second propulsion units to generate a torque with a value approximately equal to whichever of the maximum or minimum torques for that propulsion unit is closest to the proposed torque if the proposed torque for that propulsion unit is not within the traction torque range for that propulsion unit

Ewin teaches defining minimum and maximum torque boundaries based on available traction to a wheel and generating a value approximately equal to whichever of the maximum or minimum torques for that propulsion unit is closest to the proposed torque if the proposed torque for that propulsion unit is not within the traction torque range for that propulsion unit (Equation 3.8 and Figure 3.1, disclosing controller’s ability to define a min-max range and assigning torque to a wheel if desired torque is outside min/max bounds); 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include a module configured to determine a traction torque range 10defined by a maximum and minimum torque for at least one of the at least first or second propulsion units in dependence on one or more of the traction signals as taught by Ewin to maintain traction in the wheels in all operating circumstances.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko at have least one torque control signal is a signal to the at least one of the first and second propulsion units to generate a torque with a value approximately equal to whichever of the maximum or minimum torques for that propulsion unit is closest to the proposed torque if the proposed torque for that propulsion unit is not within the traction torque range for that propulsion unit as taught by Ewin to keep each wheel within allowed traction bounds.
For Claim 3, Kaneko modified through Ewin, Zhao and Smith teaches: The controller according to claim 1, wherein the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of 

Kaneko does not teach: wherein the controller further comprises: a module configured to receive at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle; 

and wherein the traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one vehicle dynamics signal.  

Ewin teaches: The controller according to claim 1, wherein the controller further comprises: a module configured to receive at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle (Chapter 5.4.1, disclosing importance of factoring in vehicle dynamics information for traction torque calculation); 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include a module configured to receive at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle and traction torque range for at least one of the at least first or second propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one vehicle dynamics signal as taught by Ewin to enhance safety and improve performance (Chapter 1 Paragraph 2, disclosing benefits of weighing dynamics to avoid accidents)

For Claim 5, Kaneko modified through Zhao, Ewin and Smith teaches: The controller according to claim 3, 

Kaneko does not teach: wherein the at least one of the traction signals has greater influence in the determination of the traction torque range than the at least one of the vehicle dynamics signals.  

Ewin teaches: Utilizing vehicle dynamic signals to determine traction torque (Chapter 6 Paragraph 2, disclosing Inertia Measurement Unit to calculate vehicle dynamics signal).

As the objective of Kaneko is to maintain traction of moving vehicle, the traction signal from the wheel(s) will be most important in calculation of torque. Other vehicle dynamic signals may lead to torque calculation value that (if provided to wheel(s)) may cause loss of traction, the traction signal has to win arbitration from other signals. And as Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include a controller wherein the at least one of the traction signals has greater influence in the determination of the traction torque range than the at least one of the vehicle dynamics signals to improve safety and performance of vehicle (Chapter 2 Paragraph 2).

For Claim 6, Kaneko modified through Ewin, Zhao and Smith: The controller according to claim 1, 

Kaneko does not teach: wherein the at least one of the traction signals has greater influence in the determination of the traction torque range than the at least one of the vehicle dynamics signals when present, the at least one of the traction signals has greater influence in the determination of the traction torque range than the at least one of the NVH signals, and the at least one of the vehicle dynamics signals when present 

Ewin teaches: Utilizing vehicle dynamics signals to determine torque range. (Chapter 6 Paragraph 2, disclosing Inertia Measurement Unit to calculate vehicle dynamics signal).  

The objective of Kaneko’s and Ewin’s inventions is to develop a torque control system for vehicle that maintains traction in any and all conditions. It is obvious that the traction signal will have more weight in determining the torque to be provided. The vehicle dynamics signals also have more weight in torque determination compared to NVH signals because ride quality can be sacrificed in order to achieve stability vs vice versa.  

For Claim 13, Kaneko modified through Ewin, Zhao and Smith teaches; A system comprising the controller of claim 1 for a vehicle with a front and rear axle, each axle being provided with at least two wheels (Fig. 1, [0018], disclosing front and rear axles 6RL-6FL, wheels 2RL-FL and front motor 3 and rear motor 7, and  [0019], disclosing the vehicle control apparatus 17), and at least first and second propulsion units, the controller being adapted to control the at least first and second propulsion units to generate a combined torque with reference to a total requested torque([0019], disclosing torque distribution between front and rear axles).  

For Claim 14, Kaneko modified through Ewin, Zhao and Smith teaches: A vehicle comprising the controller according to claim 1 (Fig. 1, [0018], disclosing a vehicle having front 6FL-6FR and rear axles 6RL-6RR, wheels 2,FL,2FR,2RL and 2RR and front motor 3 and rear motor 7, and  [0019], disclosing the vehicle control apparatus 17).  
For Claim 15, Kaneko teaches: A method for controlling at least first and second propulsion units of a vehicle with a front and rear axle, each axle being provided with at disclosing front 6FL-6FR and rear axles 6RL-6RR, wheels 2FL,2FR,2RL and 2RR and front motor 3 and rear motor 7, and  [0019], disclosing the vehicle control apparatus 17),the at least first 30and second control units being suitable to generate a combined torque with reference to a total requested torque, the method comprising([0019], disclosing ability to calculate torque for both axles independently and drive the propulsion motors):

receiving at least one traction signal indicating available traction at at least one wheel ([0026], disclosing input of wheel traction data of each wheel);

determining a proposed distribution of torque between each of the at least first and 5second propulsion units with reference to the total requested torque([0019], disclosing that driver requested torque is distributed between front and rear axle torque values);
determining a proposed torque to be generated by each of the at least first and second propulsion units in dependence on the proposed distribution of torque ([0019], disclosing calculation of torque for front and rear motors (propulsion units));

10generating at least one torque control signal for controlling at least one of the at least first and second propulsion units ([0019], disclosing the power supplied to the motors to generate required torque)

wherein the at least one torque control signal is a signal to the propulsion unit to generate the proposed torque for that propulsion unit if the proposed torque for that propulsion unit is within the traction torque range for that propulsion unit ([0019], disclosing torque to each motor is calculated based on available traction such that it is within allowed limit).

receive at least one NVH signal relating to one or more of the noise vibration and or harshness characteristics of the vehicle,” 
wherein the traction torque range for at least one of the at least first or second propulsion units is “determined in dependence on at least one of the traction signals and at least one of the NVH signals”
	Zhao teaches: a module configured to receive at least one NVH signal relating to one or more of the noise vibration and or harshness characteristics of the vehicle ([0001], disclosing control system and method for mitigating unwanted oscillation signals in a driveline of a motor vehicle. [0009], disclosing driveline oscillation cause unpleasant NVH and damage to driveline components or mounts. [0016], disclosing oscillation is vibration in the driveline and in associated components. [0015], disclosing motor damping can be achieved by generating motor torque that is proportional to at least one of: a difference in the motor speed and the average of the wheel speeds, angular acceleration of the motor rotor, an average of the angular accelerations of the wheels, and a difference in the angular acceleration of the motor rotor and the average angular acceleration of the wheels, or by a combination of these factors. [0056-0060], disclosing motor controller 68 operates to continuously monitor vehicle inputs selected from at least one of wheel speeds, derivative of wheel speeds (wheel acceleration), traction motor rotational speeds, derivative of traction motor rotation speeds (traction motor acceleration), and ABS operation data. And control can receive input from various vehicle component sensors. Therefore signals representing wheel speeds, traction motors rotational speeds etc. are signals relating to NVH characteristics of the vehicle), 

wherein the traction torque for at least one of the at least first or second propulsion units is determined in dependence on at least one of the NVH signals ([0039], disclosing controlling a system to continuously control torque output of the electric machine to eliminate oscillations that occur from the electric machine's own inertia. [0061], 

It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Kaneko to observe vehicle NVH characteristic signals and determine traction torque for at least one of the at least first or second propulsion units is determined in dependence on at least one of the NVH signals as taught by Zhao to eliminate unpleasant NVH and damage to driveline components of mounts (see Zhao [0009]).

For Claim 17, Kaneko modified through Ewin, Zhao and Smith teaches: The method according to claim 15, 

Kaneko does not teach: further comprising: receiving at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle; and wherein the traction torque range for at least one of the at least first or second 25propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one vehicle dynamics signal.

Ewin teaches: The method according to claim 15, further comprising: receiving at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle(3.4, disclosing torque distribution strategy considering vehicle cornering.; and wherein the traction torque range for at least one of the at least first or second 25propulsion units is 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to receiving at least one vehicle dynamics signal relating to one or more of a handling of the vehicle, a steering feel of the vehicle and or an environment around the vehicle; and wherein the traction torque range for at least one of the at least first or second 25propulsion units is determined in dependence on at least one of the at least one traction signal and at least one of the at least one vehicle dynamics signal as taught by Ewin to increase driving efficiency (4.2).

For Claim 18, Kaneko modified through Ewin, Zhao and Smith teaches: The method according to claim 15, 

Kaneko does not teach: wherein the at least one of the at least one traction signals has greater influence in the determination of the traction torque range than the at least one of the vehicle dynamics signals when present, the at least one of the at least one traction signals has greater influence in the determination of the traction torque range than the at least one of the NVH signals, and the at least one of the at least one vehicle dynamics signals when present has greater influence in the determination of the traction torque range than the at least one of the NVH signals.
Ewin teaches: Utilizing vehicle dynamics signals to determine torque range. (Chapter 6 Paragraph 2, disclosing Inertia Measurement Unit to calculate vehicle dynamics signal).  



For Claim 19; Kaneko modified through Ewin, Zhao and Smith teaches: The method according to claim 17, 
Kaneko does not teach: wherein the at least one of the at least one traction signal has greater influence in the determination of the traction torque range than the at least one of the at least one vehicle dynamics signal.

Ewin teaches: Utilizing vehicle dynamic signals to determine traction torque (Chapter 6 Paragraph 2, disclosing Inertia Measurement Unit to calculate vehicle dynamics signal, and figure 12 disclosing consuming traction and vehicle dynamics signals for torque calculation).
As the objective of Kaneko is to maintain traction of moving vehicle, the traction signal from the wheel(s) will be most important in calculation of torque. Other vehicle dynamic signals may lead to torque calculation value that (if provided to wheel(s)) may cause loss of traction, the traction signal has to win arbitration from other signals. As Kaneko and Ewin are analogous arts because they are in the same field of endeavor i.e. Vehicle traction control systems.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include The method according to claim 17, wherein the at least one of the at least one traction signal has greater influence in the determination of the traction torque range than the at least one of the at least one vehicle dynamics signal.

For Claim 20, Kaneko modified through Ewin, Zhao and Smith teaches: A non-transitory computer readable medium storing a computer program comprising computer program instructions, that, when performed by one or more electronic processors, causes the method according to claim 15 to be performed (Kaneko [0019], disclosing vehicle motor control apparatus 19 front and rear motors 3-7 wheels 2FR, 2FL, 2RR and 2RL and vehicle 1).


Claim Rejections - 35 USC § 103
Claims 7-12 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Ewin (Traction Control for Electric Vehicles with Independently Driven Wheels, University of Oxford 2016), Zhao (US Publication No. 20060025905) Smith (US Publication No. 20120083385) and Tang (U.S. Publication No. 20140257613)

For Claim 7, Kaneko modified through Ewin, Zhao and Smith teaches: The controller according to claim 1, wherein the torque split module is configured to: determine a total power cost in dependence on an estimated power loss of the at least first and second propulsion units ([0019] disclosing of a battery control apparatus used to determine power required to generate torque by motors and adjust the value based on battery State Of Charge. Battery control module monitors battery SOC)   

Kaneko does not teach: within said at least first and second torque ranges. identify a minimum value of the determined total power cost, and determine the torque to be generated by each of said at least first and second propulsion units, comprising determining a torque that corresponds to the identified minimum value of the total power cost

Tang teaches: within said at least first and second torque ranges (Figure 8. [0047], disclosing calculation of power cost for primary and assist motor torque ranges) 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include minimum power required by motors to have the controller according to claim 1, wherein the torque split module is configured to: determine a total power cost in dependence on an estimated power loss of the at least first and second propulsion units within said at least first and second torque ranges, identify a minimum value of the determined total power cost, and determine the torque to be generated by each of said at least first and second propulsion units, comprising determining a torque that corresponds to the identified minimum value of the total power cost as taught by Tang in order to achieve maximum operating efficiency ([0045]).

Additionally it is obvious that calculation will be performed through the operational time of the vehicle as battery SOC will change while vehicle is operated.

For Claim 8, Kaneko modified through Ewin, Zhao, Smith and Tang teaches: The controller according to claim 7, 

Kaneko does not teach: wherein the controller is further configured to determine at least first and second power loss penalties in dependence on current operating parameters of the at least first and second propulsion units.

Tang teaches: The controller according to claim 7, wherein the controller is further configured to determine at least first and second power loss penalties in 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include power loss penalties to determine at least first and second power loss penalties in dependence on current operating parameters of the at least first and second propulsion units as taught by Tang to ensure total requested torque is delivered ([0057]).

For Claim 9, Kaneko modified through Ewin, Zhao, Smith and Tang teaches: The controller according to claim 8, wherein the at least first and second propulsion units each comprise an electric machine([0018], disclosing front and rear motors for propulsion), 

Kaneko does not teach: wherein the controller is further configured to determine the at least first and second power loss penalties in dependence on an operating temperature of the associated electric machine

Tang teaches: controller is further configured to determine the at least first and second power loss penalties in dependence on an operating temperature of the associated electric machine ([0057], disclosing compensation of power by motor 2 when motor 1 temperature rises). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include power loss penalties in dependence on an operating temperature of the associated electric machine as taught by Tang to ensure total requested torque is delivered ([0057]).  

For Claim 10, Kaneko modified through Ewin, Zhao, Smith and Tang teaches: The controller according to claim 8, 

Kaneko does not teach: wherein the total power cost is determined in dependence on the estimated power loss and the power loss penalties of each of said at least first and second propulsion units.  

Tang teaches: The controller according to claim 8, wherein the total power cost is determined in dependence on the estimated power loss and the power loss penalties of each of said at least first and second propulsion units([0057], disclosing calculation of power loss from propulsion units).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the traction control system of Kaneko to include total power cost is determined in dependence on the estimated power loss and the power loss penalties of each of said at least first and second propulsion units to adjust torque command requests.

For Claim 11, Kaneko modified through Ewin, Zhao, Smith and Tang teaches: The controller according to claim 7, 

Kaneko does not teach: wherein the power loss of each of the at least first and second propulsion units is estimated in dependence on one or more of the following set: an operating temperature, an operating speed, and a motor torque.  

Tang teaches: The controller according to claim 7, wherein the power loss of each of the at least first and second propulsion units is estimated in dependence on one or more of the following set: an operating temperature, an operating speed, and a motor torque([0057], disclosing calculation of power loss from propulsion units).  


For Claim 12 Kaneko modified through Ewin, Zhao, Smith and Tang teaches: The controller according to claim 7, wherein the controller is further configured to estimate the power loss of each of the at least first and second propulsion units (([0019] disclosing of a battery control apparatus used to determine power required to generate torque by motors and adjust the value based on battery State Of Charge. Battery control module monitors battery SOC).

Kaneko does not teach: at a plurality of intervals within the determined first and second torque ranges.  

Tang teaches: within the determined first and second torque ranges (Figure 8. [0047], disclosing calculation of power cost for primary and assist motor torque ranges)

Duplication of function(s) performed by Kaneko does not have any patentable weight. See MPEP 2144.04. Kaneko is performing power loss estimations. It would have been obvious to one having ordinary skill in the art to modify the traction control system of Kaneko to perform power loss estimations ‘at a plurality of intervals’. 

Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify traction control system of Kaneko to have The controller according to claim 7, wherein the controller is further configured to estimate the power loss of each of the at least first and second 

For claim 21, Kaneko modified through Ewin, Zhao, Smith and Tang teaches: The controller according to claim 9, 
Kaneko does not teach: wherein the controller is configured to determine when the operating temperature of each electric machine increases above one or more predetermined temperature thresholds.
Tang teaches: the controller is configured to determine when the operating temperature of each electric machine increases above one or more predetermined temperature thresholds ([0057], disclosing temperatures of motors are monitored via sensors, and if temperature of a particular motor is above its preset temperature threshold, then the control commands sent to that particular motor are reduced. And the control commands sent to the non-affected motor are sufficiently increased to insure that the total requested torque is met).
It would have been obvious to one having ordinary skill in the art before effective filing date of claimed invention to further modify art of Kaneko to determine when the operating temperature of each electric machine increases above one or more predetermined temperature thresholds as taught by Tang to determine maximum available torque from that particular motor. Modification will allow reduction in torque to an overheated motor and compensation through increasing torque of non-effected motor to ensure component safety and precise torque delivery (see Tang [0063]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kumar (US 20180372200) teaches of torque split for best overall efficiency.
Kim (US 9409577) teaches of calculating operating different propulsion sources based on efficiency.
Kanada (US 20160169374) teaches of torque split between first and second rotary machine according to efficiency of both machines.
Tseng (US 20150057866) teaches of adjusting power outputted by first and second motors such that they operate at most efficient operating points.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARSLAN AZHAR whose telephone number is (571)270-1703.  The examiner can normally be reached on Mon-Fri 7:30 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Jeff Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARSLAN AZHAR/Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664